 



Exhibit 10.33

 

[tex10-33.jpg] 

 

33 St. James's Square

London, SW1Y 4JS

18th December 2014

 

Dr. Roger Crystal

Chief Executive Officer

Lightlake Therapeutics Inc.

96-98 Baker Street, First Floor

London W1U 6TJ

United Kingdom

 

Dear Roger,

 

This letter (“Engagement Letter” or “Agreement”), which takes effect from the
1st June 2014, confirms our agreement with Lightlake Therapeutics Inc.
(including affiliates and assignees, the “Company”, “Lightlake” or “you”) with
respect to the engagement of TORREYA PARTNERS (EUROPE) LLP (including affiliates
and assignees, the “Advisor”, “Torreya”, “we” or “us”), to provide financial
advisory services with regard to the licensing (“Licensing” or “Transaction”) of
the intellectual and property rights to develop and commercialize Products with
Adapt Pharma Operations Limited (“Partner”). “Product” means any pharmaceutical
product in combination with a medical device, whether prescription or
over-the-counter, containing naloxone, alone or in combination with one or more
other active or inactive ingredients, in any intranasal form, presentation,
strength or delivery systems for a treatment to reverse opioid overdose.

 

As part of our engagement, we will, as appropriate and as requested:

 

a)assist with the financial analysis and due diligence of the Product;

b)assist you with valuation advice;

c)assist with communications with potential licensors and their advisors;

d)assist with structuring and negotiation of the Transaction;

e)be available to discuss the Licensing with your management and Board of
Directors.

 

Torreya will not be responsible for providing specialist advice with respect to
legal, regulatory, accounting and taxation matters, and Torreya will not have
any liability in respect of any services or advice provided by persons other
than Torreya.

 

In connection with our engagement, you agree to furnish us with all appropriate
and necessary information concerning the Product and will provide access as far
as appropriate and feasible to the Company’s officers, directors, employees,
accountants, counsel and other representatives (collectively, the
“Representatives”).

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority. 

 

 1 

 

 

Torreya will assume that information received will be accurate, complete and not
misleading and Torreya will rely solely upon such information without assuming
any responsibility for independent investigation or verification thereof.
Lightlake will ensure that such information, insofar as it relates to the
Product, is accurate and complete in all material respects and not misleading
and will update Torreya promptly if it becomes aware of any material
developments or proposals in relation to the Product that would be likely to
directly or indirectly impact on the Transaction.

 

In addition, Torreya will ultimately rely on the Company’s assessment of the
strategic merits of the Transaction. The Company acknowledges that it maintains
final responsibility for the underlying business decision to effect (or not to
effect) the Licensing.

 

In connection with the Services described above, Lightlake agrees to pay to
Torreya the following Fees (plus any applicable taxes):

 

Success Fee: At the closing of a Transaction, $75,000; plus

 

Other Fees:

 

-On receipt of the FDA approval milestone payment from a Partner, $225,000, plus

-3.75% of Total Consideration received above $3 million

 

For purposes hereof, “Total Consideration” shall mean the total value paid or
transferred, or to be paid or transferred, by a Partner or Partners to the
Company or its shareholders, including any amounts received as option fees, R&D
fees or payments, vendor finance, equity or equity-like investment, in
connection with the Transaction (which consideration shall be deemed to include
amounts in escrow) during the execution of such Transaction. Total Consideration
shall include without limitation: (i) cash; (ii) notes, securities and other
property; (iii) any properties or businesses contributed by the Partner; (iv)
any debt, preferred stock or related instruments or other liabilities acquired,
assumed, refinanced or repaid by the Partner; and (v) additional payments in any
form (“Future Payments”) that may become due during the execution of the
Transaction, whether or not contingent or related to future earnings, operations
or events (e.g., option fees, R&D fees or payments, vendor finance, installment
payments, equity or equity-like investments, payments related to the realization
of revenue or earnings projections, product approvals or introductions,
royalties, clinical trial progress, or other milestones). The portion of the
Transaction Fee attributable to Future Payments shall become payable only if,
and at the time, such Future Payments are received by Lightlake. Lightlake
agrees to notify Torreya of any such payments as they are received and agrees to
provide Torreya with a statement detailing such payments upon Torreya’s request.

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority. 

 

 2 

 

 

Transaction Fees which are owed to Torreya upon the closing of a Transaction
shall be paid by wire transfer (or otherwise as agreed in writing by the
parties) within fifteen days (15) of the time such Payments are received by
Lightlake. The portion of Transaction Fees related to Future Payments which are
owed to Torreya subsequent to the closing of a Transaction shall be paid within
fifteen (15) days of the time such Payments are received.

 

Where VAT (or equivalent tax) is applicable in the European Union or other
jurisdiction, it shall be paid no later than the last to occur of one week prior
to the date that the Advisor is required to account for it to the relevant
revenue authorities or two weeks following receipt of a VAT invoice from the
Advisor. Lightlake agrees to supply Torreya with any information that we may
reasonably require to comply with our obligations under applicable tax
regulations.

 

Promptly upon request, the Company agrees to reimburse Advisor for all of
Advisor’s reasonable out-of-pocket expenses. It is understood that any expenses
incurred at the direct instruction or invitation of the Company will be deemed
approved, and that any international travel with flights longer than five hours
will be in business class. Payments for Reimbursable Expenses shall be paid
within fifteen (15) days of receipt of a statement from Torreya.

 

The Company acknowledges that in providing services to the Company, Torreya will
treat Lightlake as a “professional client” in accordance with the Markets in
Financial Instruments Directive of the FCA (Chapter 3 of its Conduct of Business
Sourcebook). 

 

Advisor’s engagement hereunder may be terminated (i) at any time, with or
without cause, by either the Advisor or the Company upon ten days prior written
notice thereof to the other party, or (ii) twenty (20) days after the closing of
the Transaction (“Termination”); provided, however, that any Termination by the
Company in the absence of a material breach by the Advisor shall not affect the
Company’s obligations to pay any other fees and expenses to the extent provided
for herein, and to indemnify Advisor and certain related persons and entities as
provided in Annex A.

 

Since Torreya will be performing services for Lightlake in connection with this
engagement, Lightlake agrees to the indemnity provisions and other matters set
forth in Annex A which is incorporated by reference into this Agreement.

 

In connection with this engagement, Advisor is acting as an independent
contractor and not in any other capacity, with duties owing solely to the
Company and nothing in this letter or the nature of our services shall be deemed
to create a fiduciary or agency relationship between us and the Company or its
stockholders or to authorize us to execute documents on behalf of, or otherwise
bind, the Company or its stockholders.

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority. 

 

 3 

 

 

Advice given by Torreya is only given for the purpose of the Licensing and may
not be used or relied upon for any other purpose. No work product, advice or
opinions may be reproduced, summarized, excerpted from or referred to in any
public document or given to any other person without the prior written consent
of Torreya.

 

You acknowledge that in the event of an announced Licensing, we may place
announcements and advertisements (which may include the reproduction of your
logo and a hyperlink to your website) of our role as your advisor on our website
and in such newspapers and journals or any other media as we may choose.
Furthermore, where appropriate, if reasonably requested by the Advisor, the
Company shall include a mutually acceptable reference to the Advisor in any
press release or other public announcement made by the Company regarding the
matters described in this letter.

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and by way of amendment supersedes and takes precedence
over prior agreements or understandings, whether oral or written, including the
letter dated September 20, 2012, between the Advisor and the Company.

 

This Agreement cannot be modified or changed, nor can any of its provisions be
waived, except by written agreement signed by both parties. The benefits of this
Agreement shall inure to the respective successors and assigns of the parties
hereto and of the indemnified parties hereunder and their successors and assigns
and representatives, and the obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon their respective
successors and assigns.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect. This Agreement may be executed in
two or more counterparts, all of which together shall be considered a single
instrument.

 

All aspects of the relationship created by this agreement shall be governed by
and construed in accordance with the laws of Great Britain (place of
jurisdiction is London), applicable to contracts made and to be performed
therein.

 

We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
Agreement.

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority. 

 

 4 

 

 

Very truly yours,   TORREYA PARTNERS (EUROPE) LLP   By: /s/ Stephanie Leouzon  
  Stephanie Leouzon     Accepted and agreed to as of the date first written
above:   Lightlake Therapeutics Inc.   By: /s/ Roger Crystal     Roger Crystal

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority. 

 

 5 

 

 

Annex A—Indemnity

 

LIGHTLAKE THERAPEUTICS INC. (the “Company”) agrees to indemnify and hold
harmless TORREYA PARTNERS (EUROPE) LLP (“Advisor”), and its agents,
representatives, employees, officers, affiliates, successors and assigns
(collectively, the “Indemnitees” and each individually an “Indemnitee”), to the
fullest extent permitted by applicable law, from and against any and all claims,
demands, causes of action, obligations, losses, damages, liabilities, costs or
expenses arising in law, equity or otherwise, of any nature whatsoever,
including without limitation, any and all legal, accounting and other
professional fees and related costs and disbursements and other costs, expenses,
or disbursements relating thereto (collectively, the “Liabilities”), directly or
indirectly caused by, relating to, based upon, arising out of, or in connection
with any act or omission of the Company in connection with the Engagement Letter
between the Advisor and the Company to which this Annex A is an integral part or
the transactions contemplated thereby, including, without limitation, any
violation of applicable laws or regulations by the Company (or any affiliate
thereof); or any breach by the Company of any of the terms of the Engagement
Letter between the Advisor and the Company.

 

The Company may, at its own expense, seek reimbursement of amounts already paid
to such Indemnitee once and to the extent the relevant Liabilities are
determined in a final judgment by court of competent jurisdiction (not subject
to further appeal) to have resulted primarily and proximately from any
Indemnitee’s gross negligence or willful misconduct. These indemnification
provisions are in addition to any liability that the Company may otherwise have
to any Indemnitee.

 

The Company further agrees that no Indemnitee will have any liability for any
Liabilities (whether direct or indirect, in contract or tort or otherwise) to
the Company (or any affiliate thereof), or to any person (including, without
limitation, Company shareholders) claiming through the Company (or any affiliate
thereof) in connection with the engagement of the Advisor in connection with the
acts or omissions of any such Indemnitee or any other Indemnitee, except to the
extent that any such Liabilities are found in final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and proximately from the gross negligence or willful misconduct of the
Indemnitee seeking indemnification.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, then
the Company, on the one hand, and the claiming Indemnitees on the other hand,
will contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements (collectively,
the “Losses”) to which such Indemnitees may be subject. Said contribution will
be made in accordance with all relative benefits received by, and the fault of,
the Company on the one hand, and such Indemnitees on the other hand, in
connection with the statements, acts or omissions which resulted in such Losses,
together with the relevant equitable considerations. Notwithstanding any of the
foregoing, the Indemnitees will not be obligated to contribute in the aggregate
for all of the Losses in any amount that exceeds the aggregate amount of fees
actually received by the Advisor pursuant to the Engagement Letter.

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority. 

 

 6 

 



 

If any action, suit, proceeding, or investigation commenced which gives rise to
a claim for indemnification and which, in any Indemnitee’s reasonable judgment,
gives rise to a conflict of interest between the Company and the Indemnitees,
then the Indemnitees will have the right to retain legal counsel of their own
choice to represent and advise them, and the Company will pay the reasonable
fees, expenses and disbursements of one (1) law firm for all Indemnitees
incurred from time to time in the manner set forth above. Such law firm will, to
the extent consistent with their professional responsibilities, cooperate with
the Company and any counsel designated by the Company. Neither the Company nor
any affiliate thereof will, without the prior written consent of the Indemnitee
seeking indemnification, settle or compromise any actual, potential or
threatened claim for which indemnification is sought hereunder, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent includes, as an unconditional term thereof,
the giving by the claimant to the Indemnitees of an unconditional release from
all liability in respect of such claim.

 

Neither termination nor completion of the engagement of the Advisor pursuant to
the Engagement Letter will affect these indemnification provisions, which will
survive any such termination or completion and remain operative and in full
force and effect. If any term, provision, covenant or restriction contained in
the Engagement Letter or this Annex A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable or against
its regulatory policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

The Company indemnifies Torreya for any liabilities and costs (including
reasonable professional fees) arising from the Company or other recipients of
Torreya’s services under this letter agreement not providing information in
regard to place of belonging for VAT purposes at the relevant VAT tax point
dates and any liabilities arising from the Company or other recipients of
Torreya’s services under this letter agreement failing to comply with any
reverse charge requirements in respect of VAT (or equivalent tax).

 

Torreya Partners (Europe) LLP is authorised and regulated by the Financial
Conduct Authority.

 



 7 

